                                                                            JS-6
 1

 2
                                                                            2/12/2020
 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11    BLVD 6200 OWNER NORTH, LLC,
                                                     Case No. CV 20-01292-JAK (RAOx)
12                         Plaintiff,
13           v.                                      ORDER REMANDING ACTION
                                                     AND DENYING REQUEST TO
14    LISBETH ALVARADO, et al.,                      PROCEED IN FORMA PAUPERIS
15                         Defendants.
16

17

18
                                                I.

19
                                  FACTUAL BACKGROUND

20
            Plaintiff Blvd 6200 Owner North, LLC (“Plaintiff”) filed an unlawful detainer

21
     action in Los Angeles County Superior Court against Defendants Lisbeth Alvarado

22
     and Does 1 to 5 (“Defendants”). Notice of Removal (“Removal”) and Attached

23
     Complaint (“Compl.”), Dkt. No. 1. Defendants are allegedly occupants of real

24
     property owned by Plaintiff and located in Los Angeles, California. Compl. ¶¶ 1-6.

25
     Plaintiff filed the unlawful detainer action seeking forfeiture of the rental agreement,

26
     monetary damages, reasonable attorney fees, and “such other relief the Court may

27
     deem . . . just.” Id. at ¶ 17.

28
     ///
 1         Defendant Alvarado filed a Notice of Removal on February 10, 2020, invoking
 2   the Court’s federal question jurisdiction. Removal at 2-8.
 3         Defendant also filed a request to proceed in forma pauperis. Dkt. No. 3.
 4                                              II.
 5                                       DISCUSSION
 6         Federal courts are courts of limited jurisdiction, having subject matter
 7   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
 8   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
 9   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
10   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
11   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
12   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
13   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
14   to respond when a court contemplates dismissing a claim on the merits, it is not so
15   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
16   citations). A defendant attempting to remove an action from state to federal court
17   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
18   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
19   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
20         Defendant Alvarado asserts that this Court has subject matter jurisdiction
21   pursuant to 28 U.S.C. §§ 1331 and 1441. Removal at 2. Section 1441 provides, in
22   relevant part, that a defendant may remove to federal court a civil action in state court
23   of which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
24   1331 provides that federal “district courts shall have original jurisdiction of all civil
25   actions arising under the Constitution, laws, or treaties of the United States.” See
26   id. § 1331.
27         Here, the Court’s review of the Notice of Removal and attached Complaint
28   makes clear that this Court does not have federal question jurisdiction over the instant
                                                2
 1   matter under 28 U.S.C. § 1331. First, there is no federal question apparent from the
 2   face of the Complaint, which appears to allege only a simple unlawful detainer cause
 3   of action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010
 4   WL 4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does
 5   not arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
 6   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
 7   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
 8   where plaintiff’s complaint contained only an unlawful detainer claim).
 9         Second, there is no merit to Defendant’s contention that federal question
10   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
11   (“PTFA”). Removal at 2-8. The PTFA does not create a private right of action;
12   rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S.
13   Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the
14   complaint because the PTFA “does not create a private right of action allowing
15   [plaintiff] to enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that
16   a “case may not be removed to federal court on the basis of a federal defense . . . even
17   if the defense is anticipated in the plaintiff’s complaint, and even if both parties
18   concede that the federal defense is the only question truly at issue.” Caterpillar Inc.
19   v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus,
20   to the extent Defendant’s defenses to the unlawful detainer action are based on
21   alleged violations of federal law, those defenses do not provide a basis for federal
22   question jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
23   question, either on its face or as artfully pled, the court lacks jurisdiction under 28
24   U.S.C. § 1441.
25         ///
26         ///
27         ///
28         ///
                                                3
 1                                          III.
 2                                    CONCLUSION
 3         Accordingly, IT IS ORDERED that this case is REMANDED to the Superior
 4   Court of California, County of Los Angeles, forthwith.
 5         IT IS FURTHER ORDERED that Defendant’s request to proceed in forma
 6   pauperis is DENIED as moot.
 7         IT IS SO ORDERED.
 8

 9   DATED: February 12, 2020
10
                                          ________________________________________
                                          ___
                                            ___
                                            ___
                                              ____
                                                ________
                                                      __
                                                      _________
11
                                          JJohn
                                            ohn A.
                                                A Kronstadt
12                                        United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
